Case: 21-30772     Document: 00516563965          Page: 1    Date Filed: 12/01/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                       December 1, 2022
                                   No. 21-30772
                                                                         Lyle W. Cayce
                                                                              Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Demetrius Loston,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                           USDC No. 5:20-CR-293-1


   Before Stewart, Willett, and Oldham, Circuit Judges.
   Per Curiam:*
          Demetrius Loston pleaded guilty to one count of conspiracy to possess
   and distribute 50 or more grams of methamphetamine, in violation of 21
   U.S.C. § 846. The district court sentenced him to 360 months’
   imprisonment. On direct appeal, Loston raises two issues. First, he argues
   that a sentencing enhancement was improperly applied. Second, he argues


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30772     Document: 00516563965          Page: 2   Date Filed: 12/01/2022




                                   No. 21-30772


   that his sentence was substantively unreasonable and that he should have
   been given a downward variance. We reject both arguments and affirm.
                                        I.
          Over Loston’s timely objection, the district court imposed a two-level
   enhancement for “maintain[ing] a premises” for drug distribution, as
   provided by U.S.S.G. § 2D1.1(b)(12). The enhancement increased Loston’s
   Guidelines’ offense level from 39 to 41. We review a district court’s factual
   findings supporting a premises enhancement for clear error. See United States
   v. Guzman-Reyes, 853 F.3d 260, 263 (5th Cir. 2017) (discussing clear error).
   For the reasons that follow, the district court correctly applied the
   enhancement under any standard of review.
          Section 2D1.1(b)(12) of the Guidelines requires the district court to
   find that the defendant “maintained a premises for the purpose of
   manufacturing or distributing a controlled substance.” Consistent with the
   Guidelines’ Commentary, we have held that the premises at issue need not
   have been used solely for drug distribution. Rather, it suffices that drug
   distribution was “one of the defendant’s primary or principle uses for the
   premises.” United States v. Galicia, 983 F.3d 842, 844 (5th Cir. 2020)
   (quotation omitted). A premises otherwise used as a family home that is also
   used for drug storage may suffice for the enhancement, even if no drug sales
   occurred there. United States v. Carrillo, 689 F. App’x 334, 335 (5th Cir.
   2017) (per curiam). In some circumstances, a district court may properly
   infer that a defendant maintained a drug premises even where drugs were
   found at the premises on a single occasion. United States v. Lopez, 750 F.
   App’x 349, 352 (5th Cir. 2018) (per curiam). In general, the “evidentiary
   bar” for a premises enhancement “has not been set high.” United States v.
   Fonseca, 834 F. App’x 75, 79 (5th Cir. 2020) (per curiam) (quotation
   omitted).



                                        2
Case: 21-30772      Document: 00516563965           Page: 3   Date Filed: 12/01/2022




                                     No. 21-30772


          In this case, the district court examined Loston’s premises
   enhancement as part of a nearly three-hour sentencing hearing. The court
   heard testimony from a Drug Enforcement Administration agent about three
   drug transactions that Loston participated in at a gas station near the property
   in issue. The court inquired after, and then asked the government to play for
   the court’s review, a tape of a jailhouse call in which Loston appeared to
   admit that drugs were on the premises. The court heard testimony suggesting
   that Loston accessed the premises at will, even though it was nominally the
   residence of his previously arrested brother. Although no drug samples
   recovered from the premises were ever sent to a lab for authentication, large
   volumes of suspected drugs as well as items consistent with more than
   incidental use, such as digital scales and packaging material, were recovered
   from the property.
          The district court discussed this evidence as well as many of our prior
   precedents before concluding that a premises enhancement fairly applied.
   The district court did not err.
          Even if the district court erred, and even if it clearly erred, we would
   affirm anyway because any error was harmless. See Fed. R. Crim. P.
   52(a) (“Any error, defect, irregularity or variance that does not affect
   substantial rights must be disregarded.”); United States v. Delgado-Martinez,
   564 F.3d 750, 753 (5th Cir. 2009) (“A procedural error during sentencing is
   harmless if the error did not affect the district court's selection of the
   sentence imposed.” (quotation omitted)). The district court sentenced
   Loston based on an offense level of 41 and a criminal history category of VI.
   Those variables yielded a Guidelines range of 360 months to life. If the
   district court had not applied the premises enhancement, then Loston’s
   offense level would have stood at 39 and the Guidelines range would have still
   been 360 months to life. See U.S.S.G. § 5A. And the district court chose the



                                          3
Case: 21-30772         Document: 00516563965              Page: 4       Date Filed: 12/01/2022




                                          No. 21-30772


   bottom of that range, 360 months. We therefore cannot see how any error on
   the premises enhancement affected the sentence.
                                                II.
            Loston also argues, relying on 18 U.S.C. § 3553(a), that the district
   court’s sentence was substantively unreasonable and that he should have
   been granted a downward variance. His arguments were preserved below, so
   our review is for abuse of discretion. See United States v. Scott, 654 F.3d 552,
   555 (5th Cir. 2011). We apply a presumption of reasonableness to within-
   Guidelines sentences. See Rita v. United States, 551 U.S. 338, 347 (2007);
   United States v. Sanchez, 667 F.3d 555, 568 (5th Cir. 2012).
            Loston fails to rebut the presumption of reasonableness.* His
   argument that a different Guideline range was appropriate—or that the
   district court should have ignored the Guidelines altogether—merely reflects
   his disagreement with the propriety of the sentence imposed. See United
   States v. Ruiz, 621 F.3d 390, 398 (5th Cir. 2010). He does not identify any
   specific 18 U.S.C. § 3553(a) sentencing factor the court failed to consider or
   improperly weighed. See United States v. Jenkins, 712 F.3d 209, 214 (5th Cir.
   2013).
            AFFIRMED.




            *
             As the Government points out, circuit precedent eliminates our jurisdiction to
   review a district court’s refusal to grant a downward departure unless the district court
   mistakenly believed it lacked authority to provide one. See, e.g., United States v. Fillmore,
   889 F.3d 249, 255 (5th Cir. 2018). Therefore, we consider only whether the district court’s
   refusal to vary was substantively unreasonable. Cf. Irizarry v. United States, 553 U.S. 708,
   713–15 (2008) (distinguishing departures and variances).



                                                4